 

  

Case 1:16-cv-03577-GBD-BCM Document 30 Filed 12/16/20 Pa
USDC SDNY

— PCUMENT
“UECTRONICALLY Fr en

QO

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

te |
© sane . fd
SEEDS DER 7:
ee ee x Seen te et: 6 2020 .

DEBRA RAYMOND,

Plaintiff, : MEMORANDUM DECISION
AND ORDER
-against-
16 Civ. 3577 (GBD) (BCM)
ANDREW M. SAUL, Commissioner of the Social
Security Administration,’

Defendant.

GEORGE B. DANIELS, United States District Judge:

On May 13, 2016, Plaintiff Debra Raymond commenced this action against Defendant
Carolyn W. Colvin, Acting Commissioner of Social Security, pursuant to Section 205(g) of the
Social Security Act, 42 U.S.C. § 405(g), seeking review of an administrative law judge’s decision
denying Plaintiff disability insurance benefits. (Civil Compl., ECF No. 1.) On September 22,
2017, this Court issued a Memorandum Decision and Order, directing that the case be remanded
to the Commissioner for further administrative proceedings. (Mem. Decision and Order, ECF No.
21.) On December 20, 2017, a Stipulation and Order was entered that the Commissioner will pay
Plaintiff $6,150 in attorneys’ fees and expenses, in full satisfaction of any and all claims made
under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412. (Stip. and Order dated
December 20, 2017, ECF No. 23.) Sixteen months later, on April 24, 2019, the Social Security
Administration (“SSA”) issued a “Notice of Change in Benefits” awarding Plaintiff past-due

benefits and indicating that the SSA was withholding $22,505, representing 25% of past-due

 

' Andrew M. Saul is now the Commissioner of the Social Security Administration. Pursuant to Rule 25(d)
of the Federal Rules of Civil Procedure, Saul is hereby substituted for former Acting Commissioner
Carolyn W. Colvin as the defendant in this action.

 
 

Case 1:16-cv-03577-GBD-BCM Document 30 Filed 12/16/20 Page 2 of 3

benefits, for attorneys’ fees. (Notice of Change in Benefits, ECF No. 25-1, at 7-10.) Plaintiffs
counsel now moves for an award of attorneys’ fees of $22,505 pursuant 42 U.S.C. § 406(b).
(Notice of Mot., ECF No. 24.)

Before this Court is Magistrate Judge Barbara C. Moses’s December 16, 2019 Report and
Recommendation (the “Report”), recommending that Plaintiff?s counsel’s motion for attorneys’
fees be granted. (Report, ECF No. 28, at 3.) Magistrate Judge Moses advised the parties that,
pursuant to 28 U.S.C. § 636(b)(1) and Federal Rule of Civil Procedure 72(b), failure to file timely
objections to the Report would constitute a waiver of those objections on appeal. (/d. at 4.) No
objections have been filed.

A court “may accept, reject, or modify, in whole or in part, the findings or
recommendations” set forth in a magistrate judge’s report. 28 U.S.C. § 636(b)(1)(C). A magistrate
judge’s report to which no objections are made is reviewed for clear error. See Edwards v. Fischer,
414 F. Supp. 2d 342, 346-47 (S.D.N.Y. 2006) (citations omitted). Clear error is present when,
“upon review of the entire record, [the court is] left with the definite and firm conviction that a
mistake has been committed.” United States v. Snow, 462 F.3d 55, 72 (2d Cir. 2006) (citation
omitted).

Magistrate Judge Moses conducted a thorough and careful inquest and issued the Report
recommending that this Court award attorneys’ fees in the amount of $22,505. (Report at 2~3.)
Moreover, Magistrate Judge Moses correctly noted that Plaintiff’s attorney must return to Plaintiff

the amount counsel was previously paid under the EAJA, (id. at 3 (quoting Gisbrecht v. Barnhart,

 
 

Case 1:16-cv-03577-GBD-BCM Document 30 Filed 12/16/20 Page 3 of 3

535 U.S. 789 (2002))), which Plaintiff's counsel pledged to do, (Affirmation, ECF No. 25, | 14).
This Court has reviewed the Report, and finds no error, clear or otherwise.

Plaintiffs counsel’s motion for attorneys’ fees, (ECF No. 24), in the amount of $22,505 is
GRANTED. Upon receipt of this sum, counsel is directed to refund directly to Plaintiff $6,150,
representing fees previously awarded under the EAJA.

The Clerk of the Court is directed to close the motion accordingly.

Dated: New York, New York

December 16, 2020
SO_ORDERED.

GOR B. DANIELS
nited States District Judge

 
